Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 21, 2014

                                     No. 04-13-00819-CV

THE FREDERICKSBURG CARE COMPANY L.P., d/b/a Princeton Place Rehabilitation and
                      Healthcare Medical Center,
                              Appellant

                                               v.

   Janie RODRIGUEZ, Individually and as Representative of the Estate of Benita Ybarra,
 Deceased, Arnulfo C. Ybarra, Jr., Individually, Irma C. Jennings, Individually, and Arnulfo N.
                                     Ybarra, Individually,
                                           Appellees

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-08982
                      Honorable John D. Gabriel, Jr., Judge Presiding

                                        ORDER
        On February 14, 2014, appellees filed a response to the motion to abate which was filed
by appellant on February 6, 2014. Appellant is ORDERED to file a reply to appellees’ response
no later than February 26, 2014.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court